United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3419
                                   ___________

Starsha Monet Sewell,                   *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Vatterott Educational Centers, Inc.,    *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: May 14, 2012
                                Filed: June 5, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Starsha Sewell appeals the district court’s1 adverse grant of summary judgment
in her action asserting discrimination and retaliation claims against her former
employer. Upon careful de novo review, see Anderson v. Durham D & M, L.L.C.,
606 F.3d 513, 518 (8th Cir. 2010), we conclude that summary judgment was properly
granted for the reasons stated by the district court. Accordingly, we affirm. See 8th
Cir. R. 47B.
                       ______________________________

      1
        The Honorable Audrey G. Fleissig, United States District Judge for the Eastern
District of Missouri.